 1

 2

 3

 4
                                     U.S. DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6
     LAWRENCE HART, CLYDE STEPHEN
 7   LEWIS, JAMES PRESTI, and MICHAEL
     RALLS, individually and on behalf of all             NO. C17-1932 RSM
 8   others similarly situated,
                                                          STIPULATION AND ORDER OF
 9                          Plaintiffs,                   DISMISSAL WITHOUT PREJUDICE
                                                          OF CLAIMS OF PLAINTIFF
10                                                        LAWRENCE HART
            v.
11
     CF ARCIS VII LLC d/b/a THE CLUB AT
12   SNOQUALMIE RIDGE, d/b/a TPC AT
     SNOQUALMIE RIDGE, and d/b/a
13   SNOQUALMIE RIDGE GOLF CLUB, CF
     ARCIS IV HOLDINGS, LLC, ARCIS
14   EQUITY PARTNERS, LLC, BLAKE S.
15   WALKER, individually and on behalf of the
     marital community of BLAKE S. WALKER
16   and JANE DOE WALKER, and
     BRIGHTSTAR GOLF SNOQUALMIE, LLC,
17
                            Defendants.
18

19
                                           I. STIPULATION
20
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs and Defendants stipulate to the
21
     voluntary dismissal of the individual claims of Plaintiff Lawrence Hart without prejudice and
22
     without an award of attorneys’ fees or costs to any party.
23
            Once his claims are dismissed, Mr. Hart will no longer be a named Plaintiff or proposed
24
     class representative in this matter. The dismissal will not, however, disqualify Mr. Hart from
25
     being a class member, should the Court exercise its discretion to certify a class.
26
            IT IS SO STIPULATED.
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER OF DISMISSAL WITHOUT                             936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     PREJUDICE OF CLAIMS OF PLAINTIFF LAWRENCE HART - 1                  TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:17-CV-01932-RSM                                                 www.terrellmarshall.com
 1            RESPECTFULLY SUBMITTED AND DATED this 14th day of March, 2019.
 2
       TERRELL MARSHALL LAW                             DAVIS WRIGHT TREMAINE LLP
 3       GROUP PLLC

 4      By: /s/ Adrienne D. McEntee                     By: /s/ Stephen M Rummage
           Beth E. Terrell, WSBA #26759                     Stephen M. Rummage, WSBA #11168
 5         Email: bterrell@terrellmarshall.com              Email: steverummage@dwt.com
           Adrienne D. McEntee, WSBA #34061                 Rebecca J. Francis, WSBA #41196
 6
           Email: amcentee@terrellmarshall.com              Email: rebeccafrancis@dwt.com
 7         936 North 34th Street, Suite 300                 920 Fifth Avenue, Suite 3300
           Seattle, Washington 98103                        Seattle Washington 98104-1610
 8         Telephone: (206) 816-6603                        Telephone: (206) 622-3150
           Facsimile: (206) 319-5450                        Facsimile: (206) 757-7700
 9
       Attorneys for Plaintiffs and the Proposed        Attorneys for Arcis Defendants
10
       Class
11
                                               II. ORDER
12

13            The individual claims of Plaintiff Lawrence Hart in this action are dismissed without

14   prejudice and without an award of attorneys’ fees or costs to any party. Mr. Hart is no longer a

15   named Plaintiff or proposed class representative in this matter, but the dismissal does not

16   disqualify him from being a class member, should the Court exercise its discretion to certify a

17   class.

18

19            DATED this 14th day of March 2019.

20

21                                                 A
                                                   RICARDO S. MARTINEZ
22                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER OF DISMISSAL WITHOUT                            936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     PREJUDICE OF CLAIMS OF PLAINTIFF LAWRENCE HART - 2                 TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:17-CV-01932-RSM                                                www.terrellmarshall.com
